Title: From Thomas Boylston Adams to Joseph Barlow Felt, 7 December 1826
From: Adams, Thomas Boylston
To: Felt, Joseph Barlow


				
					Dear Sir.
					Quincy 7th. December 1826.
				
				After a series of appointments to meet Mr Stoddard which proved abortive, he came to Quincy Yesterday and we effected a settlement so far as to divide equally the amount of the principal due by Notes of hand, and the whole sum being $332.0 I took two Notes of him for $166–0. each; one of which is made payable to you or your Order on demand with Interest from the first of November 1826.  He paid me $20 by way of interest and gave his due–bill for $7. which he says shall be paid this week or the next. He is now in arrears for the whole rent of the current year, excepting an Account for repairs to the dwelling house, and another for the like, done the current year.I have obtained from two judicious men, Nathan Adams Esqr: & Mr Leonard Bucknam, both Inhabitants of the Town of Medford, an estimate of the homestead farm, made at my request, exclusive of the Salt–marsh in Malden, and I received this day from Mr Adams the amount of their Appraisment, which is Five Thousand Dollars. This is so near my own estimate, that I think, I should be willing to buy or sell at that price. But I could, at this time, only give my Obligation with  a Mortgage at Lawful Interest, payable in a given time. I will venture to make you this offer for your consideration, and I will, upon proper Deed of conveyance being executed, by a competent Attorney, give the security of a Bond & Mortgage for the Sum of Two thousand Five hundred Dollars with lawful interest till paid. Your answer will oblige me if promptly given. It must be understood, that the present Tenant’s base must expire before the purchase. This will be on the 21st: of March next.If the weather will permit I propose taking a Surveyor with me to Medford on Wednesday next and shall endeavour to be there by Ten O’Clock AM. This is a day fixed in my own mind only as I shall not see the Surveyor till next Saturday and he may have some other engagement. But unless the ground should be covered with Snow, the Survey will be made in all next week. The contents of each lot will be taken if time will permit; otherwise a single perambulation of the whole homestead.I have hitherto acted in the concerns of the Farm without a formal Power of Atty; but since assuming the entire management of it, and the measures which have of late been judged adviseable, though with your consent expressed, I think, I should have a short Power of Atty from  Mrs Felt and Yourself to justify any ulterior responsibility. I therefore enclose a blank form to be signed by Mrs: Felt and You, in presence of Two Witnesses, & a Seal to each name of the Constituents.The Mail is the surest mode of Transacting business & the Postage is small, for single letters—I have written a power on a sheet of Letter paper which may be directed to me on the outside.Should you prefer taking the chance of a publick sale, by Auction, I will Advertise the farm for sale on or before the First of March, unless previously sold privately.My Account for Services shall be rendered by the close of the year, and your Note from Z Stoddard is in my desk awaiting your directions.With best regards to Mrs: Felt I am /  respectfully Your’s Thomas B Adams—
					PS. I subjoin a copy of N Adams’s letter for your perusal.
				
			